Citation Nr: 1146981	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  06-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a cold injury to the right hand with arthritis of the thumb and second (index) finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In June 2010, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran is in receipt of the highest allowable disability rating for the cold injury residuals to the right hand and there is no showing that the Veteran's disability reflects an exceptional or unusual disability picture. 

2.  Cold injury residuals of the right hand results in mild incomplete neuropathy. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for cold injury residuals to the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.104, Diagnostic Code 7122 (2011).

2.  The criteria for a separate 20 percent disability evaluation for peripheral neuropathy affecting the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, 4.124a, Diagnostic Codes 7122, 8512 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 47 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a December 2004 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in June 2010 for the Veteran to receive an additional VA examination.  The Veteran underwent the requested VA examination.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Accordingly, the actions requested by the prior remand have been undertaken, and no further action is required. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's residuals of a cold injury to the right hand have been rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under that diagnostic code, a 20 percent evaluation is warranted when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent evaluation is warranted when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

In addition, Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be evaluated under other diagnostic codes.  It further provides that other disabilities that are diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be evaluated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. 
§ 4.104. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

Historically, service connection was awarded for residuals of cold injuries to both hands by a November 1964 rating decision.  The current appeal stems from a December 2004 claim for an increased disability rating for residuals of a cold injury to the right hand.  Specifically, the Veteran contends that he is entitled to a disability rating in excess of 30 percent for his right hand disability. 

In a private April 2004 medical treatment record it was noted that the Veteran presented with numbness in his thumb, index and long fingers in both hands.  The examiner initially concluded that his symptoms appeared to be that of carpal tunnel syndrome as opposed to frostbite.  The Veteran was scheduled to undergo nerve conduction studies to provide a firm diagnosis.  Nerve conduction studies were performed in April 2004 and are associated with the claims folder.  In a May 2004 follow-up note, the examiner concluded that the nerve conduction studies were normal and that the Veteran's numbness was coming from the enlarged joints from frost bite.  It was reported that he had severe degenerative changes in the thumb interphalangeal joint and also his right index finger proximal interphalangeal  joint.  

On VA examination in January 2005, the Veteran reported that he began working for the US Postal Service many years ago and then fortunately was able to advance quickly from his original employment as a mail sorter to being a supervisor for the last 25 years which prevented him from needing to perform repetitive motions with his hands.  The examiner noted that the Veteran underwent an EMG in April 2004 and that the Veteran's private physician thought that the Veteran had carpal tunnel syndrome.  However, the examiner felt that the numbness in the hand was due to more to peripheral neuropathy from cold injury than to carpal tunnel syndrome.    

The Veteran was diagnosed as having cold injury resulting in hypersensitivity to cold with blanching but not a full-blown Raynaud's phenomenon.  There was typical causalgia or reflex sympathetic dystrophy.  There was definite traumatic arthritis with ankylosis or decreased range of motion.  The examiner noted that this was disabling to the Veteran in that he dropped small objects.  Furthermore, the Veteran was not able to carry a satchel in the right hand with first and second fingers but rather hooked the strap around the third through fifth fingers.  The Veteran carried a satchel because his arthritis prevented him from getting a wallet out of his back pocket.  His right hand disability made writing difficult but not impossible.  

On VA cold injury examination in July 2010, the Veteran reported that he had retired as a postal supervisor in 2005 after 38 years.  He indicated that the major problem with his cold injury was the constant pain in both thumbs and the right second finger to the degree that sometimes he cannot use them for grasping or writing.  He also reported that he had Raynaud's phenomenon to the affected fingers in temperatures under 50 degrees Fahrenheit.  He did not experience any amputation or tissue loss.  He did have cold sensitization.  He did not have hyperhidrosis.  He did not have chronic pain resembling causalgia or reflex sympathetic dystrophy.  He did not have recurrent fungal infections.  He did not have breakdown or ulceration of frostbite scars.  There was disturbance of nail growth in that there was grooving of both thumbnails and the right second fingernail.  There was no skin cancer in the chronic ulcers or scars.  He did have arthritis with joint stiffness.  There was no edema.  There was change of skin color with alternating hyper-and hypopigmentation over the dorsum of both thumb interphalangeal joints.  He had thinning of the skin in the same areas.  The Veteran indicated that he had sleep disturbance.  Both of his hands felt cold all the time, particularly in both thumbs and the right second finger.  There was numbness and tingling in the same fingers.  There was no excessive sweating.  

Physical examination revealed that the skin over the dorsum of both thumbs and the right second finger evidences thinning and alternating hyper- and hypopigmentation.  There were scars left from the blistering in the same areas.  There was grooving of both thumbnails and the right second fingernail.  There was decreased touch sensation to 10-gram monofilament device in both thumbs and the right second finger.  There was pain and stiffness in the interphalangeal joints of both thumbs and the right second finger proximal and distal interphalangeal joints.  There was right hypertrophic bone formation of the same joints.  There were no calluses.  There was pain on manipulation of the interphalangeal joints of both hands and the right second finger proximal and distal interphalanageal joints.  Both radial and ulnar pulses were full.  There was good capillary refill of the tips of both thumbs and the right second finger.  The diagnoses were severe peripheral neuropathy of the tips of both thumbs and right second finger; thinning and alternating hyper- and hypopigmentation of the dorsum of both thumbs and dorsum of the right second finger; and traumatic arthritis of the interphalangeal joints of both thumbs and the proximal and distal interphalangeal joints of the right second finger.     

A July 2011 VA examination, the examiner noted that the Veteran was able to work for the Post Office for 38 years and that the findings of frost bite had not increased as result of his occupation but were a typical advancement of traumatic arthritis with aging as a result of cold injury.  The examiner further noted that in the 2005 VA examination, there was no other pathology of any of the finger joints except for those already noted.  The examiner felt that a more precise diagnosis could not be rendered as there was objective data to support a more definitive diagnosis.  

The Veteran underwent a VA orthopedic examination in August 2011.  The examiner noted that the Veteran's hand condition did impact his ability to work.  It was noted that the Veteran had retired in 2005.  His employment duties included supervision of the operation of mail sorting machines.  The Veteran did not sort mail by hand; however, the examiner felt that the Veteran would be unable to do any occupation requiring repetitive grasping with the hand.  The examiner concluded that sedentary employment was not precluded as long as it did not require repetitive grasping.  X-rays revealed advanced osteoarthritis of both thumbs and right hand index finger of the interphalangeal joints.  The examiner concluded that the Veteran's hand condition had definitely worsened since the January 2005 VA examination.

Analysis

Diagnostic Code 7122 establishes a maximum disability evaluation of 30 percent.  It cannot serve as a basis upon which to assign the Veteran a higher rating, as he already is in receipt of this disability evaluation for his right hand.  

However, a separate rating rather than a higher rating may still be appropriate.  
As noted previously, Note 1 following Diagnostic Code 7122 provides that amputations of fingers or toes as well as complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy shall be rated under other Diagnostic Codes.  This note further provides that other disabilities that may be diagnosed as the residual effects of the cold injury, such as Raynaud's phenomenon, muscle atrophy, etc. also shall be under other Diagnostic Codes unless they are used to support an evaluation under Diagnostic Code 7122. 

Here, there is evidence of peripheral neuropathy associated with the cold weather injury with the right hand.  The Veteran's private physician felt that his numbness was due to enlarged joints rather than frost bite.  On the other hand, the VA examiner in 2005 and in July 2010 concluded that the Veteran peripheral neuropathy was due to cold injury rather than carpal tunnel syndrome.  In affording the Veteran the benefit of the doubt, the Board finds that peripheral neuropathy is related to the Veteran's cold injury the right hand and that a separate rating is warranted. 

Neurologic disabilities are rated on a scale from mild incomplete paralysis to complete paralysis for the nerve or nerve group involved.  38 C.F.R. § 4.124a (2011).  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. 4.124a, Diagnostic Code 8512, for paralysis of the lower radicular group, a 20 percent rating is assigned when there is mild incomplete paralysis for a major extremity.  Moderate incomplete paralysis corresponds to a 40 percent rating for a major extremity.  Severe incomplete paralysis corresponds to a 50 percent rating for a major extremity.  Where there exists complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 70 percent rating is warranted for the major extremity.  Also, Diagnostic Codes 8612 and 8712 correspond to neuritis and neuralgia affecting the lower radicular nerve group, respectively. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. 

Here, in assessing the peripheral neuropathy of the right hand, the VA examiner in July 2010 noted that there was severe peripheral neuropathy of the tips of the thumb and the right second finger.  Given these findings, the Board finds that the disability most closely approximates the criteria for a 20 percent rating, but not greater.  While the examiner described the neuropathy as severe, the Board notes that the neuropathy affects only the tips of the thumb and the right second finger.  Other fingers of the right hand were not affected.  In essence, while there is a diagnosed disability manifested by peripheral neuropathy, the Board finds that is only mild in severity.  Moderate or severe incomplete paralysis or complete paralysis are not demonstrated.

Moreover, the Board notes on VA examination in July 2010, the Veteran reported that he had Raynaud's phenomenon of his right hand.  However, following physical examination, the examiner did not provide such a diagnosis.  Moreover, on VA examination in January 2005, the examiner specifically noted that while the Veteran experienced blanching of the skin, the symptoms were did not indicate a full-blown Raynaud's phenomenon.  Thus, the Board finds that a separate rating for Raynaud's phenomenon is not warranted. 

The Veteran claims that his level of functional impairment is more severe than is accounted for by application of the rating criteria set forth in 38 C.F.R. § 4.101 , Diagnostic Code 7122, insofar as he seeks an evaluation in excess of the maximum schedular rating available for the residuals of cold injuries to his right hand.  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See, e.g., Colayong v. West, 12 Vet. App. 524, 536 (1999). 

The Board finds that this claim need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321.  

Here, the Veteran's symptoms of cold injury residuals are squarely addressed by the 30 percent disability rating criteria.  In addition, to the extent that they are not adequate, the assignment of a separate 10 percent rating for peripheral neuropathy addresses the symptoms of this disability.  There is no aspect of this disability not contemplated by the schedular criteria. 

Moreover, the Board observes that there is no showing the disability results in marked interference with employment.  The evidence shows that the Veteran was able to work at the Post Office for 38 years and that his employment duties included supervision of the operation of mail sorting machines.  The Veteran was not required to sort the mail by hand.  Moreover, the record does not show that this disability has required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met. Thus, a remand of these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability evaluation in excess of 30 percent for cold injury residuals of the right hand is denied. 

A separate 20 percent disability evaluation for peripheral neuropathy of the right hand is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


